                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

SCOTT LYNN JONES                                  CIVIL ACTION NO. 15-2494

VERSUS                                            JUDGE S. MAURICE HICKS, JR.

N. BURL CAIN                                      MAGISTRATE JUDGE HORNSBY

                                       JUDGMENT

       The Court having considered the Report and Recommendation of the Magistrate

Judge (Record Document 17), including written objections filed by Plaintiff Scott Lynn

Jones (“Plaintiff”), and determining that the findings are correct under the applicable law,

       IT IS ORDERED that Plaintiff’s petition for writ of habeas corpus (Record

Document 5) is DENIED and DISMISSED WITH PREJUDICE.

       Furthermore, in accordance with Rule 11(a) of the Rules Governing Section 2254

proceedings for the United States District Courts, this Court must issue or deny a

certificate of appealability when it enters a final order adverse to the applicant. Unless a

Circuit Justice or District Judge issues a certificate of appealability, an appeal may not be

taken to the court of appeals.

       In this instance, a certificate of appealability is DENIED because the applicant has

failed to demonstrate a substantial showing of the denial of a constitutional right.

       THUS DONE AND SIGNED, in Shreveport, Louisiana, on this 8th day of

November, 2018.
